PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cote, Brennon, Leigh
Application No. 16/816,570
Filed: March 12, 2020
For: Progressive Cavity Pump And Methods For Using The Same

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 18, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed April 16, 2021, which set a statutory period for reply of three (3) months.  Accordingly, this application became abandoned on July 19, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Replacement drawings, (2) the petition fee of $1050; and (3) a proper  statement of unintentional delay.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed April 16, 2021 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted by the Examiner.  In this regards, the drawings are consistent with want was agreed upon and are acceptable.

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET